UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 2, 2012 WINLAND ELECTRONICS, INC. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation) 1-15637 (Commission File Number) 41-0992135 (IRS Employer Identification No.) 1950 Excel Drive Mankato, Minnesota 56001 (Address of Principal Executive Offices) (Zip Code) (507) 625-7231 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On February 7, 2012, Winland Electronics, Inc. (the “Company”) issued a press release reporting the receipt of a letter from NYSE Regulation informing the Company that it made a reasonable demonstration of its ability to regain compliance with Section 1003(a)(ii) of the NYSE Amex LLC’s (the “Exchange”) Company Guide by May 29, 2013.Currently the Company is not in compliance with the continued listing standards of the Exchange, however, the Exchange has given the Company an extension until May 29, 2013 to regain compliance with the continued listing requirements.The Company’s listing is being continued pursuant to this extension. A copy of the Company’s press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Financial statements: None. (b) Pro forma financial information: None. (c) Shell company transactions: None. (d) Exhibits: 99.1 Press release datedFebruary 7, 2012. Page 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Winland Electronics, Inc. Date: February 7, 2012 By: /s/Brian D. Lawrence Brian D. Lawrence Chief Financial Officer and Senior Vice President Page 3 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 EXHIBIT INDEX TO FORM 8-K Date of Report: Commission File No.: February 2, 2012 1-15637 WINLAND ELECTRONICS, INC. EXHIBIT NO. ITEM Press release datedFebruary 7, 2012. Page 4
